Citation Nr: 1232344	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for fibromyalgia, to include consideration of referral for extraschedular evaluation under 38 C.F.R. § 3.321(b). 

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbosacral spine. 

3.  Entitlement to an initial evaluation in excess of 30 percent for degenerative disc disease of the cervical spine. 

4.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder with secondary opiate dependence. 

5.  Entitlement to an initial evaluation in excess of 10 percent for drug induced constipation, claimed as a gastrointestinal disorder. 

6.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist. 

7.  Entitlement to an effective date prior to November 21, 2000, for service connection of degenerative disc disease of the lumbosacral spine. 

8.  Entitlement to an effective date prior to November 21, 2000, for service connection of degenerative disc disease of the cervical spine. 

9.  Entitlement to an effective date prior to November 21, 2000, for service connection of major depressive disorder with secondary opiate dependence. 

10.  Entitlement to an effective date prior to November 21, 2000, for service connection of drug induced constipation. 

11.  Entitlement to an effective date prior to November 21, 2000, for a finding of total disability due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1988 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in December 2001 and December 2006. 

The December 2001 rating decision denied entitlement to a rating in excess of 40 percent for fibromyalgia, which, at that time, was characterized as fibromyalgia with limitation of motion cervical and lumbar spine with depression.  Service connection for a stomach condition (now characterized as drug induced constipation) and entitlement to a TDIU were also denied.  Those issues were remanded by the Board in February 2005. 

In a December 2006 decision resulting from the February 2005 Board remand, the RO granted service connection for drug induced constipation and assigned a 10 percent rating effective November 21, 2000, the date of receipt of the Veteran's claim.  The RO also established separate compensable evaluations for lumbosacral spine degenerative disc disease (40 percent), cervical spine degenerative disc disease (30 percent), and major depressive disorder (30 percent), all effective from November 21, 2000.  Service connection was also granted for right wrist carpal tunnel syndrome, rated 10 percent disabling from July 14, 2004, the date of receipt of a reopened claim.  In light of these grants and evaluations, TDIU was found, effective from November 21, 2000. 

The Veteran has perfected and continues to pursue appeals with regard to all these matters.  This includes an appeal for consideration of extraschedular evaluation under 38 C.F.R. § 3.321 for fibromyalgia, since a grant of TDIU does not moot that claim, as the RO maintained in December 2006. 

The claims listed on the title page were remanded by the Board in January 2011 for additional development.  In a June 2012 rating decision, the Denver RO established service connection for opiate dependence as part of the already service-connected major depressive disorder.  That issue has been recharacterized as reflected on the title page.  The RO also determined that a clear and unmistakable error had been found in the effective date assigned for carpal tunnel syndrome of the right wrist; the 10 percent evaluation for that disability was established effective September 26, 1989.  As the effective date assigned for carpal tunnel syndrome of the right wrist is the day following the Veteran's discharge from active duty, which is the earliest date assignable by regulation, the RO's June 2012 determination represents a full grant of the benefit sought on appeal.  That issue is no longer before the Board for appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board remanded the claims in January 2011 in order to obtain the Veteran's records from the Social Security Administration (SSA); to obtain updated VA treatment records; and to schedule several VA examinations in connection with the claims for increased ratings.  Those actions were completed on remand.  The Board also instructed the RO to readjudicate the claims after that development had been completed, with specific instructions as to what must be included in the readjudication.  While some of those instructions were complied with in the June 2012 supplemental statement of the case (SSOC), others were not.  

In January 2011, the Board specifically set out its concerns regarding the potential pyramiding that had resulted when separate evaluations were assigned for the disabilities affecting the cervical spine, lumbosacral spine, gastrointestinal system, and psyche.  Those concerns will not be reiterated here.  In light of those concerns, the Board instructed the RO to include a full discussion of the impact of 38 C.F.R. § 4.14 (the rule against pyramiding) and application of those Codes most beneficial to the Veteran.  

The Board acknowledges that a discussion of the rule against pyramiding was included in the June 2012 SSOC.  In that vein, the RO determined that the separate evaluations assigned for the cervical spine, lumbar spine, major depressive disorder, and constipation did not constitute pyramiding because the evaluation for fibromyalgia is assigned based solely on widespread musculoskeletal pain and tender points and the separate evaluations assigned would be warranted even if the clinical results were negative for pain.  As it pertains to the separate ratings assigned for the degenerative disc disease of the cervical and lumbar spine segments, that statement is incorrect.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 30 percent evaluation will be assigned for forward flexion of the cervical spine 15 degrees or less; a 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less.  Only during one VA examination, namely the one conducted in January 2001, has the Veteran's lumbar spine exhibited forward flexion limited to 30 degrees.  On all other occasions, neither the Veteran's lumbar spine nor his cervical spine have exhibited the requisite limitation of forward flexion to support the assignment of the respective 40 and 30 percent ratings.  Importantly, the Veteran exhibited forward flexion to 85 degrees in his lumbar spine and to 40 degrees in his cervical spine during the most recent (April 2011) VA examination, which was conducted pursuant to the Board's January 2011 remand.  For these reasons, the Board completely disagrees with the reasoning employed by the RO as it relates to the discussion of 38 C.F.R. § 4.14.  The RO also failed to discuss application of those Codes most beneficial to the Veteran, which, as noted in the Board's January 2011 remand, was important in determining whether it is more advantageous to the Veteran to be rated for the component disabilities associated with fibromyalgia or for the systemic fibromyalgia.  

In the June 2012 SSOC, the RO also noted that, although the April 2012 [sic] VA examiner did not find evidence to support a diagnosis of fibromyalgia, service connection had been in effect for longer than 10 years and could not be severed.  This statement is correct.  See 38 C.F.R. § 3.957.  However, the RO made several incorrect statements following this one, which appear not only in the discussion pertaining to fibromyalgia, but also in the discussions pertaining to the service-connected drug induced constipation and the disabilities affecting the lumbar and cervical spine segments.  First, the RO stated that, although the most recent VA examination results show an improvement, the evaluation (for fibromyalgia, degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, and drug induced constipation) had been in effect for longer than 5 years and may not be reduced based on a single examination.  Second, the RO noted that the Veteran had been rated totally disabled for more than 10 years and his combined evaluation was protected.  

The first statement is incorrect because an exception exists to the prohibition against reducing a rating for a disease subject to temporary or episodic improvement, namely in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See 38 C.F.R. § 3.344(a).  The second statement is incorrect for two reasons.  First, because the regulations pertaining to protected ratings does not apply to combined evaluations and, second, because even if protected ratings did apply to combined evaluations, the rating must have been in continuous effect for 20, not 10, or more years to warrant protection.  See 38 C.F.R. § 3.951; see also 38 U.S.C.A. § 110.  It appears that these incorrect statements may have influenced the decision by the RO not to include discussion of the application of those Codes most beneficial to the Veteran.  

The Board's January 2011 remand also instructed the RO to consider the application of 38 C.F.R. § 3.321(b) with regard to each service-connected disability.  However, this was only accomplished as it pertains to the service-connected fibromyalgia.  

These deficiencies must be rectified on remand.  As the claims for increased ratings are being remanded for the foregoing reasons, the earlier effective date claims remain inextricably intertwined with the claims for increased ratings.  Moreover, the Board finds that additional development must also be conducted.  

First, review of the VA treatment records located in both the paper and Virtual VA claims folders reveals that the Veteran has received private treatment related to gastrointestinal complaints.  See e.g., January 2001 VA examination report (Veteran hospitalized on three occasions at Penrose Hospital in Colorado Springs in the summer of 2000 for nausea and vomiting); January 2012 review of outside records note (received records from Pikes Peak Regional Hospital, September 23, 2011; admitted for abdominal pain and intractable nausea and vomiting).  Arrangements must be made to obtain those records.  Second, additional VA treatment records should also be obtained.  

The paper claims folder contains a January 2012 deferred rating decision in which the need for VA examination addendums and clarification were required as related to an August 2005 VA examination performed by Dr. M. and to VA examinations conducted by Dr. D. in August 2005 and April 2011.  Neither the paper nor Virtual VA claims folders contain any such addendums/clarifications.  On remand, the RO must ascertain whether they are still needed.  

Lastly, although a discussion of the regulations pertaining to spinal disabilities that were in effect prior to September 2003 has been included in the April 2009 statement of the case, there has not been any discussion of those regulations in the SSOCs dated October 2010 and June 2012.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Eastern Colorado Health Care System, dated since March 2012.  The RO must also request private treatment records from Pikes Peak Regional Hospital referenced as having been received by VA in a January 2012 review of outside records note.  

2.  Make arrangements to obtain private treatment records from Penrose Hospital in Colorado Springs (where the Veteran was admitted on three occasions during the summer of 2000) and from Pikes Peak Regional Hospital (from September 23, 2011); ask the Veteran to identify any other non-VA treatment he has received for any of his service-connected disabilities; and make arrangements to obtain any additional records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.

3.  Determine whether the need for VA examination addendums and clarification as related to an August 2005 VA examination performed by Dr. M. and to VA examinations conducted by Dr. D. in August 2005 and April 2011 are still required, as referenced in a January 2012 deferred rating decision.  If they are not, a discussion as to why must be included in the record.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims, to include a full discussion of the impact of 38 C.F.R. § 4.14, application of those Codes most beneficial to the Veteran, discussion of the assigned effective dates, and discussion of 38 C.F.R. § 3.321(b) with regard to each service connected disability.

If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



